ON REHEARING
HILL, Justice.
In our original opinion, we discussed at length the question of whether Guerrero showed good cause for the use of Clara Sanders’ deposition even though he had not listed her, in response to interrogatories, as a person having knowledge of relevant facts.
Upon rehearing, we withdraw that portion of the opinion and simply hold that even if the trial court abused its discretion in not receiving the deposition testimony of Clara Sanders, the error was not such as was reasonably calculated to cause and probably did cause the rendition of an improper judgment because her testimony was cumulative of testimony given by her son, Glen Preston.
We note that Guerrero, in his bill of exception, rather than stating the page number and line of Sanders’ deposition, as required by the trial court, merely summarized the testimony. Even if we assume that the trial court accepted Guerrero’s summary as a bill of exception, the summary showed basically that she would have testified that she warned Glen not to ride the bicycle he was riding, not to ride it on the wrong side of the street, and not to cut the corner; that he knew all of that; and *359that his bicycle was located on the wrong side of the street when she arrived at the scene of the accident. In view of Glen’s testimony that she had given him those warnings; that he did realize what she had told him; and that he was on the wrong side of the road at the time he was struck by Guerrero’s vehicle, we hold, as noted previously, that her testimony was cumulative to the undisputed testimony of her son establishing the same facts, so that the trial court’s exclusion of the testimony did not amount to such a denial of Guerrero’s rights as was reasonably calculated to cause and probably did cause the rendition of an improper judgment. Consequently, we overrule Guerrero’s point of error number one for the reasons stated in this opinion on rehearing, rather than for the reason expressed in our original opinion. We overrule Guerrero’s motion for rehearing.